                                 Case 20-11440-LSS                             Doc 1            Filed 06/01/20             Page 1 of 19

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                    District of Delaware
                                           (State)

Case number (If known): _________________________ Chapter 11                                                                                     Check if this is an
                                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                      04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number
(if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available



1.   Debtor’s name                                   Libbey Inc.


2.   All other names debtor used
     in the last 8 years
     Include any assumed names, trade
     names, and doing business as names




3.   Debtor’s federal Employer
     Identification Number (EIN)                      3       4     –      1   5    5      9      3    5      7


4.   Debtor’s address                                Principal place of business                                    Mailing address, if different from principal place
                                                                                                                    of business


                                                     300 Madison Avenue
                                                     Number       Street                                            Number       Street


                                                                                                                    P.O. Box 10060



                                                     Toledo                             OH              43604       Toledo                       OH         43699-0060
                                                     City                               State         Zip Code      City                         State         Zip Code

                                                                                                                    Location of principal assets, if different from
                                                                                                                    principal place of business

                                                     Lucas
                                                     County
                                                                                                                    Number       Street




                                                                                                                    City                         State         Zip Code




5.   Debtor’s website (URL)                          https://libbey.com


6.   Type of debtor                                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                            Partnership (excluding LLP)
                                                            Other. Specify:




Official Form 201                                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 1

RLF1 23253030v.2
Debtor          Libbey Inc.          Case 20-11440-LSS                    Doc 1         Filed 06/01/20           Page
                                                                                               Case number (if known) 2 of 19
                Name




7.    Describe debtor’s business                 A. Check one:
                                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                     Railroad (as defined in 11 U.S.C. § 101(44))
                                                     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                     Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                     None of the above


                                                 B. Check all that apply:
                                                     Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                     Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                     Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                 C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                    http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                                            3272


8.    Under which chapter of the                 Check one:
      Bankruptcy Code is the
      debtor filing?                                 Chapter 7
                                                     Chapter 9
                                                     Chapter 11. Check all that apply:
       A debtor who is a “small                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
       business debtor” must check                                       aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
       the first sub-box. A debtor as                                    are less than $2,725,625. If this sub-box is selected, attach the most recent balance
                                                                         sheet, statement of operations, cash-flow statement, and federal income tax return or if
       defined in § 1182(1) who
                                                                         any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       elects to proceed under
       subchapter V of chapter 11                                        The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
       (whether or not the debtor is a                                   liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000,
                                                                         and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
       “small business debtor”) must                                     selected, attach the most recent balance sheet, statement of operations, cash-flow
       check the second sub-box.                                         statement, and federal income tax return, or if any of these documents do not exist,
                                                                         follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                         A plan is being filed with this petition.
                                                                         Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                                         in accordance with 11 U.S.C. § 1126(b).
                                                                         The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                         Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                         Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                         Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                         The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                         12b-2.
                                                     Chapter 12


9.    Were prior bankruptcy cases                    No
      filed by or against the debtor                 Yes.    District                          When                            Case number
      within the last 8 years?                                                                         MM / DD / YYYY
      If more than 2 cases, attach a separate
                                                             District                          When                            Case number
      list.
                                                                                                       MM / DD / YYYY


10.   Are any bankruptcy cases                       No
      pending or being filed by a                    Yes.    Debtor See Schedule 1                                          Relationship See Schedule 1
      business partner or an
      affiliate of the debtor?                               District See Schedule 1                                        When        Contemporaneously
                                                                                                                                        MM / DD / YYYY
      List all cases. If more than 1, attach a
      separate list.                                         Case number, if known


Official Form 201                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   Page 2

RLF1 23253030v.2
Debtor        Libbey Inc.       Case 20-11440-LSS               Doc 1        Filed 06/01/20           Page
                                                                                    Case number (if known) 3 of 19
              Name




11.   Why is the case filed in this   Check all that apply:
      district?                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.
                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have         No
      possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal
      property that needs                         Why does the property need immediate attention? (Check all that apply.)
      immediate attention?                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?
                                                      It needs to be physically secured or protected from the weather.
                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).
                                                      Other


                                                  Where is the property?
                                                                              Number          Street




                                                                              City                                  State              ZIP Code


                                                  Is the property insured?
                                                      No
                                                      Yes. Insurance agency

                                                              Contact name

                                                              Phone


          Statistical and administrative information


13.   Debtor’s estimation of          Check one:
      available funds                     Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.


14.   Estimated number of                 1-49                                       1,000-5,000                          25,001-50,000
      creditors                           50-99                                      5,001-10,000                         50,001-100,000
                                          100-199                                    10,001-25,000                        More than 100,000
                                          200-999
*Consolidated for all Debtors




15.   Estimated assets                    $0-$50,000                                 $1,000,001-$10 million               $500,000,001-$1 billion
                                          $50,001-$100,000                           $10,000,001-$50 million              $1,000,000,001-$10 billion
                                          $100,001-$500,000                          $50,000,001-$100 million             $10,000,000,001-$50 billion
*Consolidated for all Debtors             $500,001-$1 million                        $100,000,001-$500 million            More than $50 billion




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 3

RLF1 23253030v.2
                                Case 20-11440-LSS                       Doc 1         Filed 06/01/20                     Page 4 of 19
 Debtor         Libbey Inc.                                                                     Case number (if known)
                Name




16.   Estimated liabilities                  $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
                                             $50,001-$100,000                    $10,000,001-$50 million                  $1,000,000,001-$10 billion
*Consolidated for all Debtors                $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million                 $100,000,001-$500 million                More than $50 billion



                    Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      of authorized
      representative of debtor I have been authorized to file this petition on behalf of the debtor.

                                      I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                      I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on        05/31/2020
                                                          MM / DD / YYYY



                                       /s/ Michael P. Bauer                                         Michael P. Bauer
                                                                                                     Printed name
                                             Signature of authorized representative of debtor

                                             Title   Chief Executive Officer




18.   Signature of attorney            /s/ John H. Knight                                         Date     05/31/2020
                                             Signature of attorney for debtor                              MM / DD / YYYY




                                      John H. Knight
                                      Printed name

                                      Richards, Layton & Finger, P.A.
                                      Firm name

                                      920 North King Street
                                      Number         Street

                                      Wilmington                                                          Delaware                   19801
                                      City                                                                State                      ZIP Code

                                       (302) 651-7700                                                                knight@rlf.com
                                      Contact phone                                                                  Email address



                                       3848                                                                                     Delaware
                                      Bar number                                                                                State




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   Page 4

 RLF1 23253030V.2
                   Case 20-11440-LSS     Doc 1     Filed 06/01/20     Page 5 of 19




                                          SCHEDULE 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (including the debtor in this chapter
11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the District of Delaware.
The Debtors have moved for joint administration of their cases with the lead case number
assigned to the chapter 11 case of debtor Libbey Glass Inc.

                       Libbey Glass Inc.
                       Libbey Inc.
                       LGA3 Corp.
                       LGA4 Corp.
                       LGAC LLC
                       LGC Corp.
                       LGFS Inc.
                       Libbey.com LLC
                       Syracuse China Company
                       The Drummond Glass Company
                       World Tableware Inc.
                       LGAU Corp.




RLF1 23253030v.2
                      Case 20-11440-LSS                Doc 1          Filed 06/01/20        Page 6 of 19




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

     ------------------------------------------------------------ x
     In re:                                                       :    Chapter 11
                                                                  :
     LIBBEY INC.,                                                 :    Case No. 20-_______ (_____)
                                                                  :
                           Debtor.                                :
                                                                  :
     Employer Tax I.D. No. XX-XXXXXXX                             :
     ------------------------------------------------------------ x

           Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy Under Chapter 11

1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC
       file number is           333-167069

2. The following financial data is the latest available information and refers to the debtor’s condition on
            December 31, 2019
            a.   Total assets                                                              $706,687,000
            b.   Total debts (including debts listed in 2.c below)                         $732,474,000
            c.   Debt securities held by more than 500 holders                             N/A
                                                                                           Approximate number of holders:
secured              unsecured         subordinated                  $
secured              unsecured         subordinated                  $
secured              unsecured         subordinated                  $
secured              unsecured         subordinated                  $
secured              unsecured         subordinated                  $
            d.   Number of shares of preferred stock                                       0
            e.   Number of shares of common stock                           22,667,869 (outstanding as of May 31, 2020)
        Comments, if any: The total assets and debts set forth in this attachment are presented on a consolidated
        basis as of December 31, 2019 as more fully set forth in Libbey Inc.’s 2019 Form 10-K filed with the
        Securities and Exchange Commission on February 27, 2020. The consolidated assets and debts set forth in this
        attachment include assets and debts of Libbey Inc.’s Debtor and non-Debtor affiliates.
3.      Brief description of debtor’s business: Libbey Inc. (Libbey or the Company) is a global leader in the design,
        production and sale of tableware and other products. Libbey manufactures glass tableware and other glass
        products at its two plants in the United States as well as its plants located in Mexico (Libbey Mexico), the
        Netherlands (Libbey Holland), Portugal (Libbey Portugal) and China (Libbey China). Libbey sells its products
        in more than 100 countries across the globe. Libbey’s extensive line of tabletop and other products are sold
        globally under the Libbey®, Libbey Signature®, Master’s Reserve®, World Tableware®, Syracuse China®,
        Crisa®, Royal Leerdam®, Crisal Glass® and other brand names primarily in the foodservice, retail and
        business-to-business channels. Libbey has a rich heritage that spans over 200 years.




RLF1 23253030V.2
                   Case 20-11440-LSS            Doc 1      Filed 06/01/20        Page 7 of 19



4.    List of the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or
      more of the voting securities of debtor: Not applicable. No person directly or indirectly owns, controls, or
      holds, with power to vote, 5% or more of the voting securities of Libbey Inc.




RLF1 23253030v.2
                 Case 20-11440-LSS        Doc 1     Filed 06/01/20      Page 8 of 19




                      RESOLUTIONS ADOPTED AT A MEETING OF
                           THE BOARD OF DIRECTORS OF
                                   LIBBEY INC.
                                Held on May 31, 2020

Approval of Bankruptcy Filing

        WHEREAS, the board of directors (the “Board”) of Libbey Inc., a Delaware corporation
(the “Company,” and, together with the entities listed on Exhibit A hereto, the “Companies”) has
reviewed and considered the materials presented by the Company’s management and financial and
legal advisors regarding the potential present and future liabilities of the Company and the impact
of the foregoing on the Company’s business; and

        WHEREAS, based on the advice of the Company’s professionals and advisors, and after
thorough discussions, the Board has determined that it is in the best interests of the Company, its
creditors, stockholders and other interested parties that the Company seek relief under the
provisions of Chapter 11, Title 11 of the United States Code (the “Bankruptcy Code”);

        NOW, THEREFORE, BE IT RESOLVED, that the Company is hereby authorized to
seek relief under the provisions of Chapter 11 of the Bankruptcy Code; and it is further

        RESOLVED, that the Company is hereby authorized, and each “Authorized Governing
Person” (as defined below) shall be, and hereby is, authorized and directed on behalf of the
Company, to take all such steps and do all such acts and things as they shall deem necessary or
advisable to commence a case under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”),
including, but not limited to, by executing, verifying and delivering a voluntary petition in the
name of the Company under Chapter 11 of the Bankruptcy Code and causing the same to be filed
with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
making any and all other necessary filings with the Bankruptcy Court and any other filings that
such Authorized Governing Persons determine to be necessary or advisable, making and executing
any necessary or advisable instruments, certificates, affidavits, or other documents in connection
therewith, signing or endorsing any checks, posting any bonds, and paying any fees and expenses
in such connection, and taking any and all actions to make, execute, verify, and file all applications,
certificates, documents, or other instruments and to do any and all acts and things that any one or
more of them shall deem necessary, advisable, or appropriate in order to carry out the intent and
purpose of any and all of the foregoing resolutions, each such petition, application, certificate,
document or other instrument, in such form and at such time as the Authorized Governing Person
executing the same shall determine; and it is further

      RESOLVED, that in the judgment of the Board it is desirable and in the best interests of
the Company, its creditors, stockholders and other interested parties that the other Companies, as
the wholly owned subsidiaries of the Company, each commence a case under Chapter 11 of the
Bankruptcy Code; and it is further

        RESOLVED, that the Company is authorized, and each Authorized Governing Person
shall be, and hereby is, authorized and directed on behalf of the Company, to seek to have its
Chapter 11 Case jointly administered by the Bankruptcy Court with the separate cases commenced



US-DOCS\114817929.6
                 Case 20-11440-LSS       Doc 1       Filed 06/01/20   Page 9 of 19




by the other Companies under Chapter 11 of the Bankruptcy Code (the respective Chapter 11 Case
together with such other separate cases, the “Chapter 11 Cases”); and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Governing
Person shall be, and hereby is, authorized, on behalf of and in the name of the Company, to the
extent applicable, to obtain the use of cash collateral, in such amounts and on such terms as may
be agreed by any Authorized Governing Person, including the grant of replacement liens or other
adequate protection, as is reasonably necessary for the continuing conduct of the affairs of the
Company; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Governing
Person shall be, and hereby is, authorized, on behalf of and in the name of the Company, to enter
into such forbearance agreements, waivers, amendments or modifications, or other supplements
relating to the Company’s existing indebtedness as may be deemed necessary or appropriate by
such Authorized Governing Person; and it is further

        RESOLVED, that (i) the Company is hereby authorized, and each Authorized Governing
Person shall be, and hereby is, authorized and empowered, with full power of delegation, on behalf
of and in the name of the Company, to negotiate, execute, deliver, verify and/or file, or cause to
be filed and/or executed or verified (or direct others to do so on their behalf as provided herein),
and to amend, supplement or otherwise modify from time to time, all necessary or appropriate
documents, including, without limitation, petitions, affidavits, schedules, motions, lists,
applications, pleadings and other documents, agreements and papers, including all loan
agreements, notes, guaranties, security agreements, pledge agreements, intercreditor agreements,
subordination agreements, financing statements, mortgages, account control agreements,
intellectual property security agreements and all other documents, agreements or instruments
(collectively, the “Credit Documents”), and to take any and all actions that the Authorized
Governing Person deems necessary or appropriate, each in connection with the Chapter 11 Cases,
any post-petition financing or any cash collateral usage contemplated hereby or thereby and
(ii) any transactions contemplated by the Credit Documents are in all respects approved; and it is
further

        RESOLVED, that any guaranty and/or incurrence of indebtedness, grant of security
interests and/or pledges by the Company as contemplated in any of the Credit Documents, and any
additional liens pursuant to any additional security agreements, pledge agreements or similar
documents that any agent or lender under the Credit Documents may require are hereby authorized,
approved and adopted, as applicable; and it is further

       RESOLVED, that the foregoing resolutions shall be deemed to also authorize the
Company to act in its capacity as member, manager and/or general or limited partner, as applicable,
of any of its subsidiaries to authorize any actions by such subsidiaries in connection with the
consummation of the transactions contemplated by the Credit Documents; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Governing
Person shall be, and hereby is, authorized and empowered, on behalf of and in the name of the
Company, to employ and retain the law firms of Latham & Watkins LLP and Richards, Layton &
Finger, P.A. to act as attorneys, Alvarez & Marsal North America, LLC to act as financial advisors,


                                                 2
US-DOCS\114817929.6
                Case 20-11440-LSS        Doc 1    Filed 06/01/20      Page 10 of 19




Lazard LTD to act as investment banker, and Prime Clerk LLC to act as claims and noticing agent
for the Company in connection with the Chapter 11 Cases; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Governing
Person shall be, and hereby is, authorized and empowered, on behalf of and in the name of the
Company, to employ and retain such further legal, restructuring, financial, accounting, bankruptcy
services firms and other professionals (together with the foregoing identified firms, the
“Professionals”) as may be deemed necessary or appropriate by the Authorized Governing Person
to assist the Company in carrying out its responsibilities in the Chapter 11 Cases and achieving a
successful reorganization; and it is further

        RESOLVED, that each Authorized Governing Person be, and hereby is, authorized, with
full power of delegation, in the name and on behalf of the Company, to take or cause to be taken
any and all such further action and to execute and deliver or cause to be executed or delivered, and
to amend, supplement or otherwise modify from time to time, all such further agreements,
documents, certificates, statements, notices, undertakings and other writings, and to incur and to
pay or direct payment of all such fees and expenses, as in the judgment of the Authorized
Governing Person shall be necessary, appropriate or advisable to effectuate the purpose and intent
of any and all of the foregoing resolutions; and it is further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any officer of the
Company or any of the Professionals in connection with the Chapter 11 Case or any proceedings
related thereto, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and it is further

       RESOLVED, that any and all actions, whether previously or subsequently taken by any
Authorized Governing Person or any other person authorized to act by an Authorized Governing
Person, that are consistent with the intent and purpose of the foregoing resolutions or in connection
with any matters referred to herein, shall be, and the same hereby are, in all respects, ratified,
approved and confirmed; and it is further

      RESOLVED, that for the purposes of these resolutions, the term “Authorized Governing
Person” shall mean and include Michael P. Bauer, Juan Amezquita and Jennifer M. Jaffee.




                                                 3
US-DOCS\114817929.6
                Case 20-11440-LSS   Doc 1   Filed 06/01/20   Page 11 of 19




                                     EXHIBIT A



Libbey Glass Inc.
Libbey.com LLC
Syracuse China Company
The Drummond Glass Company
LGC Corp.
LGAC LLC
World Tableware Inc.
LGFS Inc.
LGAU Corp.
LGA4 Corp.
LGA3 Corp.




US-DOCS\114817929.6
                   Case 20-11440-LSS           Doc 1      Filed 06/01/20   Page 12 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :    Chapter 11
                                                             :
LIBBEY INC.,                                                 :    Case No. 20–________ (       )
                                                             :
                  Debtor.                                    :
------------------------------------------------------------ x

                          STATEMENT OF CORPORATE OWNERSHIP

        The following is the list of entities that directly or indirectly own 10% or more of any
class of the above-captioned debtor’s equity interests. This list has been prepared in accordance
with Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 for filing in this chapter 11 case.

                                                                    Approximate Percentage
                    Holder Name
                                                                    of Equity Interests Held
                         None                                                 N/A




RLF1 23253030V.2
                                 Case 20-11440-LSS                     Doc 1         Filed 06/01/20             Page 13 of 19


Fill in this information to identify the case and this filing:


Debtor Name Libbey Inc.

United States Bankruptcy Court for the: District of Delaware
                                                     (State)

Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those
documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules
1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                         Declaration and signature

                     I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                     individual serving as a representative of the debtor in this case.

                     I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                     ☐           Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                     ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                     ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                     ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                     ☐           Schedule H: Codebtors (Official Form 206H)


                     ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                     ☐           Amended Schedule


                     ☐           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form
                                 204)


                     ☒          Other document that requires a declaration Statement of Corporate Ownership


I declare under penalty of perjury that the foregoing is true and correct.

Executed on       05/31/2020
                 MM / DD / YYYY                                      /s/ Michael P. Bauer
                                                                     Signature of individual signing on behalf of debtor

                                                                     Michael P. Bauer
                                                                     Printed name

                                                                     Chief Executive Officer
                                                                     Position or relationship to debtor




           RLF1 23253030v.2
                   Case 20-11440-LSS       Doc 1     Filed 06/01/20      Page 14 of 19


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
LIBBEY GLASS INC., et al., 1                                 : Case No. 20-_______ (_____)
                                                             :
                    Debtors.                                 : (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x
                    CONSOLIDATED LIST OF CREDITORS HOLDING THE
                              THIRTY LARGEST UNSECURED CLAIMS

                   Libbey Glass Inc., Libbey Inc., LGA3 Corp., LGA4 Corp., LGAC LLC, LGC
Corp., LGFS Inc., Libbey.com LLC, Syracuse China Company, The Drummond Glass
Company, World Tableware Inc. and LGAU Corp. (together, the “Debtors”) each filed a petition
in this Court on the date hereof for relief under chapter 11 of title 11 of the United States Code.
A consolidated list of creditors holding the thirty largest unsecured claims is included herewith
(the “Largest Unsecured Creditors List”).
                   The Largest Unsecured Creditors List is based on the Debtors’ books and records
as of approximately May 31, 2020, and was prepared in accordance with rule 1007(d) of the
Federal Rules of Bankruptcy Procedure for filing in the Debtors’ chapter 11 cases. The Largest
Unsecured Creditors List does not include persons who come within the definition of “insider”
set forth in 11 U.S.C. § 101(31).
                   The information contained in the Largest Unsecured Creditors List shall not
constitute an admission by, nor shall it be binding on, the Debtors.




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Libbey Glass Inc. (4107), Libbey Inc. (9357), Libbey.com LLC (6913),
Syracuse China Company (1904), The Drummond Glass Company (0383), LGC Corp. (6034), LGAC
LLC (0497), World Tableware Inc. (1231), LGFS Inc. (0975), LGAU Corp. (5531), LGA4 Corp. (5673),
and LGA3 Corp. (1505). The Debtors’ mailing address is P.O. Box 10060, Toledo, Ohio 43699-0060.
RLF1 23253030v.2
                                 Case 20-11440-LSS                   Doc 1    Filed 06/01/20         Page 15 of 19




      Debtor Name Libbey Inc.

      United States Bankruptcy Court for the: District of Delaware
                                                        (State)

      Case number (If known):
                                                                                                      Check if this is an amended filing



      Official Form 204

      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest
      Unsecured Claims and Are Not Insiders                                               12/15
      A list of creditors holding the thirty (30) largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
      which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also,
      do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the
      creditor among the holders of the thirty (30) largest unsecured claims.

Name of creditor and complete             Name, telephone number, and                Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code       email address of creditor contact          the claim      claim is        If the claim is fully unsecured, fill in
                                                                                     (for           contingent,     only unsecured claim amount. If
                                                                                     example,       unliquidated,   claim is partially secured, fill in total
                                                                                     trade debts,   or disputed     claim amount and deduction for
                                                                                     bank loans,                    value of collateral or setoff to
                                                                                     professional                   calculate unsecured claim.
                                                                                     services,                                    Deduction
                                                                                                                       Total
                                                                                     and                                           for value
                                                                                                                     claim, if                  Unsecured
                                                                                     government                                        of
                                                                                                                     partially                       claim
                                                                                     contracts)                                   collateral
                                                                                                                     secured
                                                                                                                                   or setoff
                                         SATYA NADELLA
    MICROSOFT CORPORATION                CHIEF EXECUTIVE OFFICER
1                                                                                     TRADE
    ONE MICROSOFT WAY                                                                                                                           $3,585,151
                                                                                     PAYABLE
    REDMOND, WA 98052                    Phone: (425) 882-8080
                                         Email: SATYAN@MICROSOFT.COM
                                         HANS J. MEYER
    UTC OVERSEAS INC. -
                                         CHIEF EXECUTIVE OFFICER
    BROKERAGE AND DUTIES
2                                                                                     TRADE
    2 NORTHPOINT DRIVE                                                                                                                          $3,323,001
                                Phone: (713) 422-2850                                PAYABLE
    SUITE 213
                                Fax: (713) 422-2895
    HOUSTON, TX 77060
                                Email: H.MEYER@UTCOVERSEAS.COM
    SHANDONG SILVER PHOENIX CO, MS. WANG
    LTD                         CHIEF EXECUTIVE OFFICER
3   58 JINQUESHAN ROAD                                                                TRADE
                                                                                                    UNLIQUIDATED                                $1,676,777
    LINYI CITY                  Phone: 0086-0539-8242898                             PAYABLE
    SHANDONG P.R.,              Fax: 0086-0539-8241840
    CHINA                       Email: HZHIQ@126.COM
    BEST (CHINA) INDUSTRIAL &
                                SHARON & ROCKY CHEN
    TRADING CO LTD
                                OWNERS
    XICHEN VILLAGE
4                                                                                     TRADE
    RONGDONG TOWN RONGCHENG                                                                         UNLIQUIDATED                                  $876,973
                                Phone: (86) 663-822-9408                             PAYABLE
    DISTRICT JIEYANG CITY
                                Email: FLATWARE@VIP.126.COM
    GUANGDONG,
                                TABLEWARE_BEST@VIP.126.COM
    CHINA
                                ALAIN MONIE
    INGRAM MICRO INC
                                CHIEF EXECUTIVE OFFICER
5   3351 MICHELSON DR                                                                 TRADE
                                                                                                                                                  $516,231
    SUITE 100                                                                        PAYABLE
                                Phone: (714) 566-1000
    IRVINE, CA 92612-0697
                                Email: AMONIE@INGRAMMICRO.COM
                                ROBERT HOUGHTON
                                VICE PRESIDENT, CORPORATE FINANCE
    CH ROBINSON COMPANY INC
6                                                                                     TRADE
    14701 CHARLSON ROAD                                                                                                                           $421,470
                                Phone: (952) 683-3531                                PAYABLE
    EDEN PRAIRIE, MN 55347
                                Email: ROBERT.HOUGHTON@CHROBINS
                                ON.COM


    RLF1 23253030v.2
                              Case 20-11440-LSS              Doc 1        Filed 06/01/20        Page 16 of 19

Name of creditor and complete         Name, telephone number, and               Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code   email address of creditor contact         the claim      claim is        If the claim is fully unsecured, fill in
                                                                                (for           contingent,     only unsecured claim amount. If
                                                                                example,       unliquidated,   claim is partially secured, fill in total
                                                                                trade debts,   or disputed     claim amount and deduction for
                                                                                bank loans,                    value of collateral or setoff to
                                                                                professional                   calculate unsecured claim.
                                                                                services,                                    Deduction
                                                                                                                  Total
                                                                                and                                           for value
                                                                                                                claim, if                  Unsecured
                                                                                government                                        of
                                                                                                                partially                       claim
                                                                                contracts)                                   collateral
                                                                                                                secured
                                                                                                                              or setoff
                                BRIAN MCPHEELY
                                CHIEF EXECUTIVE OFFICER
   PRATT CORRUGATED HOLDINGS,
7 INC                                                                            TRADE
                                Phone: (770) 918-5678                                                                                        $362,465
   1800 SARASOT BUS PKWY NE C                                                   PAYABLE
                                Fax: (770) 918-5679
   CONYERS, GA 30013
                                Email:
                                BMCPHEELY@PRATTINDUSTRIES.COM
                                GERNOT EGRETZBERGER
   BHS TABLETOP AG              MEMBER OF THE BOARD FOR FINANCE
   LUDWIGSMÜHLE 1
8                                                                                TRADE
   95100                        Phone: 49 961 82-0                                             UNLIQUIDATED                                  $343,736
                                                                                PAYABLE
   SELB,                        Fax: 49 961 82-3102
   GERMANY                      Email: EGRETZBERGER.G@BHS-
                                TABLETOP.DE
                                WOLFRAM SCHAEFER
                                PRESIDENT
   AVENDRA LLC
9 540 GAITHER ROAD                                                               TRADE
                                Phone: (301) 825-0500                                                                                        $281,306
   SUITE 200                                                                    PAYABLE
                                Fax: (301) 825-0497
   ROCKVILLE, MD 20850
                                Email:
                                WOLFRAM.SCHAEFER@AVENDRA.COM
                                PASCAL VINET
   AIRGAS USA, LLC
                                CHIEF EXECUTIVE OFFICER
   259 NORTH RADNOR-CHESTER
10                                                                               TRADE
   ROAD                                                                                                                                      $280,974
                                Phone: (800) 255-2165                           PAYABLE
   SUITE 100
                                Fax: (610) 687-6932
   RADNOR, PA 19087
                                Email: PASCAL.VINET@AIRGAS.COM
                                RICHARD VOIT
   BAYERISCHE GLASWERKE GMBH MANAGING DIRECTOR
   ZACHARIAS-FRANK-STRASSE 7
11                                                                               TRADE
   92660 NEUSTADT A.D. WALDNAAB Phone: +49 (0) 9602/30 0                                       UNLIQUIDATED                                  $264,224
                                                                                PAYABLE
   WALDNAAB,                    Fax: +49 (0) 9602/30 11 00
   GERMANY                      Email: R.VOIT@SPIEGELAU-
                                NACHTMANN.DE
                                      ERIC FULLER
     U.S. XPRESS, INC.                PRESIDENT & CHIEF EXECUTIVE OFFICER
12                                                                               TRADE
     4080 JENKINS ROAD                                                                                                                       $256,705
                                                                                PAYABLE
     CHATTANOOGA, TN 37421            Phone: (866) 646-5886
                                      Email: EFULLER@USXPRESS.COM
                                      JOSHUA M. HUGHES
   A.A. BOOS & SONS INC               CHIEF EXECUTIVE OFFICER
13                                                                               TRADE
   1845 COLLINGWOOD BLVD.                                                                                                                    $245,501
                                                                                PAYABLE
   TOLEDO, OH 43604                   Phone: (419) 241-3601
                                      Email: JHUGHES@AGCNWO.COM
                                      CONNIE REUTHER
     BAY CORRUGATED CONTAINER
                                      CHIEF EXECUTIVE OFFICER
14   1655 WEST 7TH STREET                                                        TRADE
                                                                                                                                             $240,845
     P.O. BOX 667                                                               PAYABLE
                                      Fax: (734) 243-2499
     MONROE, MI 48161
                                      Email: CONNIEREUTHER@BAYCORR.COM
                                      KAREN S. LYNCH
                                      EXECUTIVE VICE PRESIDENT OF CVS
   AETNA
15                                    HEALTH AND PRESIDENT OF THE AETNA          TRADE
   ONE CVS DRIVE                                                                                                                             $219,755
                                      BUSINESS UNIT                             PAYABLE
   WOONSOCKET, RI 02895
                                      Email: KAREN.LYNCH@CVSHEALTH.COM
   JIEYANG XIANGRUN HARDWARE
   INDUSTRY CO., LTD.                 ROGAN REN
16 BUILDING.A2 SONGSHANWANG                                                      TRADE
                                                                                               UNLIQUIDATED                                  $217,413
   INDUSTRIAL PARK, YUECHENG          Phone: (86)663-882-2239                   PAYABLE
   JIEYANG CITY, GUANGDONG            Email: ROGANREN@VIP.163.COM
   CHINA


     RLF1 23253030v.2
                              Case 20-11440-LSS               Doc 1       Filed 06/01/20        Page 17 of 19

Name of creditor and complete         Name, telephone number, and               Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code   email address of creditor contact         the claim      claim is        If the claim is fully unsecured, fill in
                                                                                (for           contingent,     only unsecured claim amount. If
                                                                                example,       unliquidated,   claim is partially secured, fill in total
                                                                                trade debts,   or disputed     claim amount and deduction for
                                                                                bank loans,                    value of collateral or setoff to
                                                                                professional                   calculate unsecured claim.
                                                                                services,                                    Deduction
                                                                                                                  Total
                                                                                and                                           for value
                                                                                                                claim, if                  Unsecured
                                                                                government                                        of
                                                                                                                partially                       claim
                                                                                contracts)                                   collateral
                                                                                                                secured
                                                                                                                              or setoff

     GENESIS ALKALI                   GRANT E. SIMS
17   919 MILAM                        CHIEF EXECUTIVE OFFICER                    TRADE
                                                                                                                                             $214,480
     SUITE 2100                                                                 PAYABLE
     HOUSTON, TX 77002                Email: GRANT.SIMS@GENLP.COM

                                 T. WILSON EGLIN
     LEXINGTON MLP SHREVEPORT LP
                                 PRESIDENT & CHIEF EXECUTIVE OFFICER
18   C/O LEXINGTON REALTY TRUST                                                  TRADE
                                                                                                                                             $187,226
     ONE PENN PLAZA, SUITE 4015                                                 PAYABLE
                                 Phone: (212) 692-7200
     NEW YORK, NY 10119
                                 Email: TWEGLIN@LXP.COM
                                      JACK DONNELL
   NORTHWEST PALLET SERVICES,
                                      CHIEF EXECUTIVE OFFICER
   LLC
19                                                                               TRADE
   1450 AMERICAN LANE                                                                                                                        $185,003
                                      Phone: (855) 544-6001                     PAYABLE
   SUITE 700
                                      Email:
   SCHAUMBURG, IL 60173
                                      JDONNELL@NORTHWESTPALLET.COM
     PT. ISHIZUKA MASPION             YUWONO ALIM
     INDONESIA                        OWNER
20                                                                               TRADE
     KEMBANG JEPUN 38 – 40                                                                     UNLIQUIDATED                                  $181,969
                                                                                PAYABLE
     SURABAYA, 60162                  Phone: WhatsApp +62 - 811 - 8016 - 380
     INDONESIA                        Email: YUWONOALIM@MASPION.COM
   RI JING (TIANJIN) STEEL
   TECHNOLOGY CO, LTD.                MRS. GUO
   SANHE INDUSTRY PARK ZONE           CHIEF FINANCIAL OFFICER
21                                                                               TRADE
   GEGU TOWN                                                                                   UNLIQUIDATED                                  $177,828
                                                                                PAYABLE
   JINNAN DISTRICT                    Phone: +8628683388
   TIANJIN, 300352                    Email: RIJING8188@163.COM
   CHINA
   BORGONOVO
                                      FRANCESCO PICCIONI
   VIA PIANELLO
22 75 29011 BORGONOVO VAL
                                      PRESIDENT
                                                                                 TRADE
                                                                                               UNLIQUIDATED                                  $163,172
   TIDONE                                                                       PAYABLE
                                      Phone: 39-0523-865311
   PIACENZA (PC),
                                      Fax: 39-0523-862843
   ITALY
                                      MS. WANNEE CHOURKITTISOPON
   HOME POTTERY CO. LTD.
                                      CHIEF EXECUTIVE OFFICER & BOARD
   119 MOO 15 T. SOPPRAB A.
23                                    CHAIR                                      TRADE
   SOPPRAB                                                                                     UNLIQUIDATED                                  $161,721
                                                                                PAYABLE
   LAMPANG, 52170
                                      Phone: (054) 296-556
   THAILAND
                                      Email: WANNEE@HOMEPOTTERY.COM
   SJZ JINXUAN TRADING CO LTD         MR. JIA JI
   RM705, BUILDING NO. D              CHIEF EXECUTIVE OFFICER
24 MEIDONG INTERNATIONAL                                                         TRADE
                                                                                               UNLIQUIDATED                                  $153,723
   NO.16 GUANGAN STREET               Phone: +86 133 7311 3772                  PAYABLE
   SHIJIAZHUANG, 050011               Fax: +86 311 8961 9001
   CHINA                              Email: JACY.JIA@J-Y-GLASS.COM
                                      NATHAN RUETZ
     CUSTOM DECO INC                  PLANT MANAGER
25                                                                               TRADE
     1343 MIAMI ST                                                                             UNLIQUIDATED                                  $153,691
                                                                                PAYABLE
     TOLEDO, OH 43605                 Phone: (567) 420-6847
                                      Email: NRUETZ@CUSTOMDECO.COM
   YANGJIANG HALBERT
   INDUSTRIAL CO., LTD                MS. CHANG MING CHEN
   88 INDUSTRIAL AVENUE               EXPORT OFFICER
26 DASHISHAN INDUSTRIAL SECTION                                                  TRADE
                                                                                               UNLIQUIDATED                                  $150,857
   BEIGUAN TOWN YANGDONG              Phone: 86-662-6689566                     PAYABLE
   COUNTY                             Fax: 86-662-6689599
   GUANGDONG PROVINCE,                Email: HALBERT-05@YDNEW.COM
   CHINA




      RLF1 23253030v.2
                              Case 20-11440-LSS               Doc 1       Filed 06/01/20        Page 18 of 19

Name of creditor and complete         Name, telephone number, and               Nature of      Indicate if     Amount of unsecured claim
mailing address, including zip code   email address of creditor contact         the claim      claim is        If the claim is fully unsecured, fill in
                                                                                (for           contingent,     only unsecured claim amount. If
                                                                                example,       unliquidated,   claim is partially secured, fill in total
                                                                                trade debts,   or disputed     claim amount and deduction for
                                                                                bank loans,                    value of collateral or setoff to
                                                                                professional                   calculate unsecured claim.
                                                                                services,                                    Deduction
                                                                                                                  Total
                                                                                and                                           for value
                                                                                                                claim, if                  Unsecured
                                                                                government                                        of
                                                                                                                partially                       claim
                                                                                contracts)                                   collateral
                                                                                                                secured
                                                                                                                              or setoff
                                      ALBERT HUDDLESTON
   IBEX MIDSTREAM LLC                 PARTNER & CHIEF EXECUTIVE OFFICER
27 12377 MERIT DRIVE                                                             TRADE
                                                                                                                                             $144,598
   SUITE 1200                         Phone: (214) 750-3820                     PAYABLE
   DALLAS, TX 75251                   Email:
                                      AHUDDLESTON@AETHONENERGY.COM
                                      CARL JAMES
     BDI EXPRESS                      PRESIDENT & CHIEF EXECUTIVE OFFICER
28   BDI CENTRAL SUPPORT                                                         TRADE
                                                                                                                                             $141,128
     8000 HUB PARKWAY                 Phone: (216) 642-9100                     PAYABLE
     CLEVELAND, OH 44125              Fax: (216) 642-9573
                                      Email: CJAMES@BDI-USA.COM
                                      GENE CLARK
   CLARK FOOD SERVICE                 CHIEF EXECUTIVE OFFICER
29                                                                               TRADE
   2207 OLD PHILADELPHIA PIKE                                                                                                                $139,072
                                                                                PAYABLE
   LANCASTER, PA 17602                Phone: (717) 392-7363
                                      Email: LGCLARK@CLARKINC.BIZ
   CHAOZHOU JINHUI CERAMICS
   MANUFACTORY CO., LTD.
                                      ZHAI JINZHONG
   ROOM 201
                                      PRINCIPAL
   A-1 YUE GARDEN
30                                                                               TRADE
   XIRONG ROAD                                                                                 UNLIQUIDATED                                  $133,441
                                      Phone: 86-768-2180338                     PAYABLE
   CHAOZHOU CITY,
                                      Fax: 86-768-2180238
   GUANGDONG 521000
   CHINA




     RLF1 23253030v.2
                     Case 20-11440-LSS                      Doc 1            Filed 06/01/20          Page 19 of 19




Fill in this information to identify the case and this filing:


Debtor Name Libbey Inc.

United States Bankruptcy Court for the: District of Delaware
                                                     (State)

Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


                            Declaration and signature

                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
                       partnership; or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information
                       is true and correct:

                       ☐           Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       ☐           Schedule H: Codebtors (Official Form 206H)


                       ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       ☐           Amended Schedule


                       ☒           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
                                   Insiders (Official Form 204)


                       ☐           Other document that requires a declaration


I declare under penalty of perjury that the foregoing is true and correct.

Executed on       05/31/2020
                 MM / DD / YYYY                                        /s/ Michael P. Bauer
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael P. Bauer
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




RLF1 23253030V.2
